J-S32021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 RACHIEM GODFREY                        :
                                        :
                    Appellant           :     No. 253 MDA 2022

          Appeal from the PCRA Order Entered January 28, 2022
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0001661-2001

 COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 RACHIEM GODFREY                        :
                                        :
                    Appellant           :     No. 254 MDA 2022

          Appeal from the PCRA Order Entered January 28, 2022
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0001662-2001


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:               FILED: NOVEMBER 17, 2022

      Appellant, Rachiem Godfrey, appeals from the post-conviction court’s

January 28, 2022 orders dismissing his second petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      The PCRA court previously summarized the background underlying

Appellant’s convictions as follows:
J-S32021-22


      On January 2, 2002, a criminal information was filed charging
      [Appellant] at criminal action number 2001-11661 [(“No.
      11661”)] with two (2) counts of criminal attempt to commit
      criminal homicide, nine (9) counts of aggravated assault, and four
      (4) counts of recklessly endangering another person as a result of
      [Appellant’s] conduct of pointing and discharging a handgun at a
      police officer and people in a vehicle. [Appellant] was charged at
      criminal action number 2001-11662 [(“No. 11662”)] with two (2)
      counts of violation of the Controlled Substance, Drug, Device and
      Cosmetic Act[, 35 P.S. § 780-101, et seq.,] and one (1) count
      each of criminal attempt to commit criminal homicide, aggravated
      assault, recklessly endangering another person, persons not to
      possess, use, manufacture, control, sell or transfer firearms,
      firearms not to be carried without a license, and receiving stolen
      property also in connection with [Appellant’s] aim and discharge
      of a handgun at another person.

      On June 20, 2002, [Appellant] entered a guilty plea with regard
      to the charges contained in both criminal action numbers. On
      August 28, 2002, the court sentenced [Appellant] to an aggregate
      term of five and one-half (5½) to eleven (11) years’ imprisonment
      as a result of his convictions on both criminal action numbers.

      On September 10, 2002, [Appellant] filed a pro se motion to
      modify and reduce sentence[,] which was denied on September
      11, 2002. [Appellant] took no direct appeal from his judgment of
      sentence.

Order and Opinion at Nos. 11661 and 11662, 10/15/04, at 1-2 (unnecessary

capitalization omitted).

      On August 18, 2004, Appellant filed a PCRA petition, his first, at both

docket numbers. The PCRA court dismissed the petition without a hearing.

Appellant appealed, but his appeal was later dismissed by this Court due to

his failure to file a brief.

      On November 12, 2021, Appellant filed a second PCRA petition at both

docket numbers.       The PCRA court appointed counsel, and counsel filed an




                                      -2-
J-S32021-22



amended petition at only No. 11662.1 Therein, Appellant advanced that the

sentencing court should have conducted an ability-to-pay hearing before

imposing fines and costs on him. In addition, he asserted that the Department

of Corrections improperly deducted illegal fines and costs from him in the

amount of $1,479.50 at No. 11661, and $3,246.50 at No. 11662.

       On January 28, 2022, the PCRA court entered an order dismissing

Appellant’s petition without a hearing at both docket numbers.2 In the order,

the PCRA court, inter alia, pointed out that Appellant “has failed to plead or

establish that he is still serving a sentence for the underlying charges.” Order,

1/28/22, at 2 (unpaginated).

       On February 8, 2022, Appellant filed a timely notice of appeal at each

docket number.3       The PCRA court did not order Appellant to file a concise

____________________________________________


1We believe filing the amended petition at only No. 11662 was an oversight
on Appellant’s counsel’s part.

2 Based upon our review of the record, it does not appear that the PCRA court
issued Appellant notice of its intent to dismiss his petition without a hearing
pursuant to Pa.R.Crim.P. 907. See Pa.R.Crim.P. 907(1) (“If the judge is
satisfied from this review that there are no genuine issues concerning any
material fact and that the defendant is not entitled to post-conviction collateral
relief, and no purpose would be served by any further proceedings, the judge
shall give notice to the parties of the intention to dismiss the petition and shall
state in the notice the reasons for the dismissal.”). However, Appellant has
not objected to this lack of notice, and therefore such issue is waived. See
Commonwealth v. Wooden, 215 A.3d 997, 1001 (Pa. Super. 2019) (noting
that “an appellant’s failure to challenge the absence of a Rule 907 notice
constitutes waiver”) (citation omitted).

3 The appeal at No. 11661 was docketed at No. 253 MDA 2022. The appeal
at No. 11662 was docketed at No. 254 MDA 2022.


                                           -3-
J-S32021-22



statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

and he did not do so.4

        On appeal, Appellant presents one issue for our review:
        Did the [PCRA c]ourt commit revers[i]ble error when it denied
        [Appellant’s] PCRA application for consideration of ability to pay
        costs and fines?

Appellant’s Brief at 2.

        This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.      Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). In order to be eligible for relief

under the PCRA, a petitioner must plead and prove by a preponderance of the

evidence that he or she has been convicted of a crime and is, at the time relief

is granted, “currently serving a sentence of imprisonment, probation or parole

for the crime.” 42 Pa.C.S. § 9543(a)(1)(i). When a petitioner has completed

his or her term of imprisonment, probation, or parole, the petitioner is no

longer eligible for post-conviction relief. See Commonwealth v. Soto, 983

A.2d 212, 213-14 (Pa. Super. 2009); see also Commonwealth v. Ahlborn,

699 A.2d 718, 720 (Pa. 1997) (“To be eligible for relief a petitioner must be

currently serving a sentence of imprisonment, probation or parole.”)

(emphasis in original); Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa.

Super. 2015) (noting that the petitioner is no longer eligible for relief under


____________________________________________


4   This Court consolidated Appellant’s appeals sua sponte on March 16, 2022.

                                           -4-
J-S32021-22



the PCRA on completed sentence, though still incarcerated for other

conviction).

       Here, it appears from the record that Appellant has completed his

sentence in the above-stated cases, and Appellant does not establish

otherwise. See Soto, 983 A.2d at 213-14 (“The burden of proving that a

petitioner is currently serving a sentence of imprisonment, probation or parole

rests on the petitioner.”).5 Consequently, he is ineligible for relief under the

PCRA. Accordingly, we affirm the PCRA court’s orders dismissing his petition.

       Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2022




____________________________________________


5 Appellant is currently serving a sentence in an unrelated case at CP-38-CR-
0001154-2008. However, that does not make him eligible for post-conviction
relief in the cases before us here. See Stultz, supra.

                                           -5-